Citation Nr: 1011623	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDING OF FACT

A chronic low back disorder was not incurred in service and 
is not causally related to service, to include any incident 
therein.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


The RO provided the appellant pre-adjudication notice by 
letter dated in November 2007.  

Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant an adequate physical examination, obtained a 
medical opinion as to the nature and etiology of the reported 
low back disorder which is supported by rationale, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The Veteran contends that his currently diagnosed back 
disorder initially onset during service.  He reports that he 
first injured his back during service, that he received 
treatment for his back when he was first discharged, and that 
he was then seen for surgery in 1979 at the VA Medical 
Center.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A November 1966 service treatment record reflects the 
Veteran's history of a dull ache in the lumbosacral sacral 
region for approximately one week.  The Veteran indicated 
that three weeks earlier, he had had the same pain for two 
weeks which was associated with standing.  He stated that he 
believed the pain had onset when he was thrown from a horse 
approximately 30 days earlier.  The examiner noted that the 
Veteran had full, albeit painful, range of motion.  The 
examiner provided the Veteran medication and advised him to 
return to the clinic in three to four days.  Subsequent 
treatment records do not reveal any additional complaints 
pertaining to the low back, and examination records dating in 
May and September 1967, October 1968, and December 1969 
(separation) reflect normal clinical findings for the back 
and negative histories as to recurrent back pain.  

In March 1979, the Veteran was admitted to the VA Medical 
Center for a lumbar myelogram and L5-S1 interlaminar 
exploration and discectomy.  The associated medical records 
reflect the Veteran's history of feeling "well" until 
approximately one year earlier when he "first had back 
pain."  The Veteran reported that the back pain lasted for 
several weeks, after which time it resolved.  He stated that 
then, in February 1979, after picking up wood, he began 
experiencing a left buttock pain which radiated down the 
posterior aspect of his thigh.  The Veteran was subsequently 
hospitalized and treated with bedrest but when the symptoms 
did not resolve, he was transferred to the Neurology 
department so the myelogram, interlaminar exploration, and 
discectomy could be performed.  

A VA examination was conducted in December 2008.  The 
examination record reflects the Veteran's history of having 
intermittent low back problems which initially onset in 1966, 
during service.  After examination, review of the record, and 
discussion with the Veteran, the examiner diagnosed the 
Veteran with degenerative arthritis and degenerative disc 
disease of the lumbar spine, status-post lumbar discectomy in 
1979.  The examiner stated that, in his opinion, it was less 
likely as not that the Veteran's current low back disorder 
onset during service or was the result of service.  In 
support of his opinion, the examiner noted that the Veteran 
had only one clinical visit in service with no subsequent 
clinical visits until 1978 for back pain, that there was no 
record of complaints between 1979 and the present, and that 
the Veteran was actively involved in heavy physical work as a 
farmer in the interim between service and the 1979 surgery.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not suggest 
that the currently diagnosed low back disorder onset in 
service or is causally related to service.  The evidence, 
namely the service treatment records and Veteran's competent 
histories, indicates that the Veteran had episodes of low 
back pain during service; however, the competent and 
probative evidence does not suggest that a chronic low back 
disorder onset in service or existed continuously since 
service.  The service treatment records are silent as to any 
complaints pertaining to the back after November 1966, the 
service examination records document normal clinical findings 
as to the spine and no history of recurrent low back pain, 
and the earliest evidence of record of a chronic low back 
disorder dates approximately nine years after separation from 
service.  Time elapsed between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board notes that the Veteran has reported that his back 
pain recurred during service, but he did not seek additional 
treatment in service because he worried it would jeopardize 
his flight status.  He has also reported that his back pain 
recurred after service and that he sought treatment for it 
soon after separation.  He has indicated that these treatment 
records are no longer available.  Although the Veteran is 
competent to report his symptomatic and treatment history, 
the Board finds this current history of continuous pain and 
treatment immediately after service is less credible and 
carries less probative value than the aforementioned history 
provided in 1979 which denied back pain prior to 1978.  

Furthermore, the evidence does not include any medical 
findings suggestive of a causal relationship between any low 
back disorder and service, though it does include a probative 
opinion from a VA physician that the currently diagnosed low 
back disorders were not incurred in service and were not 
caused by service.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (opinion's probative value determined by 
whether it is supported by a detailed rationale/explanation).  
Based on the foregoing, service connection is denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


